Exhibit 310 Holdings, Inc. (unaudited consolidated proforma) BALANCE SHEET As of June 30, 2009 ASSETS CURRENT ASSETS 6/30/2009 Cash $ 197,412 Accounts Receivable 47,600 Stock Proceeds Receivable 50,000 Total Current Assets 295,012 FIXED ASSETS Property & Equipment, Net 550,646 Total Fixed Assets 550,646 OTHERASSETS Goodwill 380,386 Total Other Assets 380,386 TOTAL ASSETS $ 1,226,044 The accompanying notes are an integral part of these financial statements. -1- 310 Holdings, Inc. (unaudited consolidated proforma) BALANCE SHEET As of June 30, 2009 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES 6/30/2009 Accrued Expenses $ 250 Total Current Liabilities 250 LONG-TERM LIABILITIES None - Total Long-Term Liabilities - TOTAL LIABILITIES 250 STOCKHOLDERS' EQUITY Preferred stock, $.001 par value, Authorized: 5,000,000 Issued: None - Common Stock Authorized: 70,000,000 Issued: 54,576,260 64,576 Treasury Stock - returned to company at no value - Additional paid in capital 1,243,341 Accumulated income/(deficit) (82,123 ) Total Stockholders' Equity 1,225,794 TOTAL LIABILITIES AND EQUITY $ 1,226,044 The accompanying notes are an integral part of these financial statements. -2- 310 Holdings, Inc. STATEMENT OF OPERATIONS (unaudited consolidated proforma) For the six months ending June 30, 2009 SIX MONTHS 6/30/2009 (unaudited) REVENUE $ 47,600 COST OF SERVICES - GROSS PROFIT OR (LOSS) 47,600 GENERAL AND ADMINISTRATIVE EXPENSES 26,429 OPERATING INCOME/(LOSS) 21,171 INTEREST EXPENSE - OTHER INCOME/(LOSS) - INCOME/(LOSS) BEFORE INCOME TAXES 21,171 PROVISION FOR INCOME TAXES Federal - State - NET INCOME/(LOSS) $ 21,171 Earnings (loss) per share, basic and diluted $ 0.0004 Weighted average common shares outstanding 53,700,000 The accompanying notes are an integral part of these financial statements. -3- 310 Holdings, Inc. (unaudited consolidated proforma) STATEMENT OF STOCKHOLDERS' EQUITY As of June 30, 2009 ADDITIONAL COMMON PAR PAID IN ACCUM TOTAL STOCK VALUE CAPITAL DEFICIT EQUITY Balance at inception on April 20, 2006 - $ - $ - $ - $ - Common stock issued for cash at $0.0005 per share on 40,250,000 40,250 (20,250 ) - 20,000 May 2, 2006 Common stock issued for stock offering cost at $0.0005 per 2,450,000 2,450 (1,233 ) - 1,217 share on December 11, 2006 Common stock issued for cash at $0.004 per share on 21,000,000 21,000 69,000 - 90,000 December 11, 2006 Stock offering costs paid - - (5,717 ) (5,717 ) Net income/(loss) for the year ended December 31, 2006 (1,510 ) (1,510 ) Balance, December 31, 2006 63,700,000 63,700 41,800 (1,510 ) 103,990 Net income/(loss) for the year ended December 31, 2007 9,178 9,178 Balance, December 31, 2007 63,700,000 63,700 41,800 7,668 113,168 Net income/(loss) for the year ended December 31, 2008 (110,962 ) (110,962 ) Balance, December 31, 2008 63,700,000 63,700 41,800 (103,294 ) 2,206 Common stock returned to treasury stock at no value on June 16, 2009 (10,000,000 ) - Common stock issued for cash at $3.00 per share on June 30, 2009 66,667 67 199,933 - 200,000 Paid in Capital 71,385 71,385 Common stock issued for assets at $1.15 per share on July 15, 2009 809,593 810 930,222 - 931,032 Net income/(loss) for the period ended June 30, 2009 21,171 21,171 Balance, June 30, 2009 54,576,260 $ 64,576 $ 1,243,341 $ (82,123 ) $ 1,225,794 The accompanying notes are an integral part of these financial statements. -4- 310 Holdings, Inc. (unaudited consolidated proforma) STATEMENT OF CASH FLOWS For the six months ending June 30, 2009 SIX MONTHS 6/30/2009 CASH FLOWS FROM OPERATING ACTIVITIES (unaudited) Net income (loss) $ 21,171 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Adjustments for charges not requiring outlay of cash: Depreciation and Amortization - Changes in operating assets and liabilities: Accounts Receivable (47,600 ) Stock Proceeds Receivable (50,000 ) Accrued Expense (1,350 ) Total adjustments to net income (98,950 ) Net cash provided by (used in) operating activities (77,779 ) CASH FLOWS FROM INVESTING ACTIVITIES None - Net cash flows provided by (used in) investing activities - CASH FLOWS FROM FINANCING ACTIVITIES Cash Proceeds from stock issuance 200,000 Cash Received/(paid) due to/from Affiliate 71,385 Net cash provided by (used in) financing activities 271,385 CASH RECONCILIATION Net increase (decrease) in cash and cash equivalents 193,606 Cash and cash equivalents - beginning balance 3,806 CASH AND CASH EQUIVALENTS BALANCE END OF PERIOD $ 197,412 The accompanying notes are an integral part of these financial statements. -5-
